
	

113 HR 5719 IH: Civil Rights Voting Restoration Act of 2014
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5719
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To secure the Federal voting rights of non-violent persons when released from incarceration.
	
	
		1.Short titleThis Act may be cited as the Civil Rights Voting Restoration Act of 2014.
		2.DefinitionsIn this Act:
			(1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of
			 individuals convicted of criminal offenses, whether publicly or privately
			 operated, except that such term does not include any residential community
			 treatment center (or similar public or private facility).
			(2)ElectionThe term election means—
				(A)a general, special, primary, or runoff election;
				(B)a convention or caucus of a political party held to nominate a candidate;
				(C)a primary election held for the selection of delegates to a national nominating convention of a
			 political party; or
				(D)a primary election held for the expression of a preference for the nomination of persons for
			 election to the office of President.
				(3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or
			 Representative in, or Delegate or Resident Commissioner to, the Congress
			 of the United States.
			(4)Non-violent criminal offenseThe term non-violent criminal offense means any offense that is not a crime of violence (as defined in section 16 of title 18, United
			 States Code).
			(5)ProbationThe term probation means probation or parole supervision, imposed by a Federal, State, or local court or parole
			 board, with or without a condition on the individual involved concerning—
				(A)the individual’s freedom of movement;
				(B)the payment of damages by the individual;
				(C)periodic reporting by the individual to an officer of the court or parole board; or
				(D)supervision of the individual by an officer of the court or parole board.
				3.Rights of citizens
			(a)Right To voteThe right of an individual who is a citizen of the United States to vote in any election for
			 Federal office shall not be denied or abridged because the individual has
			 been convicted of a non-violent criminal offense, unless, at the time of
			 the election, the individual—
				(1)is serving a sentence in a correctional institution or facility; or
				(2)subject to subsection (b), is serving a term of probation.
				(b)Restoration of voting rights for individuals on probationAn individual who is serving a term of probation shall have the right to vote restored in any
			 election for Federal office—
				(1)on the date on which the term of probation ends, if the term of probation is less than 1 year; or
				(2)on the date that is 1 year after the date on which the individual begins serving the term of
			 probation, if the term of probation is 1 year or longer.
				(c)Effective dateThis section shall take effect 1 year after the date of enactment of this Act.
			4.Attorney General designation
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall determine
			 which criminal offenses under Federal law and the laws of each State are
			 non-violent criminal offenses and establish a list of all such offenses.
			(b)RequirementsThe list established under subsection (a) shall be—
				(1)made publicly available, in a searchable format, on the website of the Department of Justice; and
				(2)updated no less frequently than every year.
				5.Enforcement
			(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is
			 necessary to remedy a violation of this Act.
			(b)Private right of action
				(1)In generalA person who is aggrieved by a violation of this Act may provide written notice of the violation to
			 the chief election official of the State involved.
				(2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt
			 of a notice under paragraph (1), or within 20 days after receipt of the
			 notice if the violation occurred within 120 days before the date of an
			 election for Federal office, the aggrieved person may, in a civil action,
			 obtain declaratory or injunctive relief with respect to the violation.
				(3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person need not provide notice to the chief election official of
			 the State under paragraph (1) before bringing a civil action to obtain
			 declaratory or injunctive relief with respect to the violation.
				6.Notification of restoration of voting rights
			(a)State notification
				(1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who
			 has been convicted of a non-violent criminal offense under the law of that
			 State that the individual has, pursuant to this Act, the right to vote in
			 an election for Federal office and to register to vote in any such
			 election, subject to section 7(c).
				(2)Date of notification
					(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required
			 under paragraph (1) shall be given on the date on which the individual—
						(i)is sentenced to serve only a term of probation; or
						(ii)is released from the custody of that State (other than to the custody of another State or the
			 Federal Government to serve a term of imprisonment for a felony
			 conviction).
						(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification
			 required under paragraph (1) shall be given on the date on which the
			 individual is sentenced by a State court.
					(b)Federal notification
				(1)NotificationOn the date determined under paragraph (2), the Director of the Bureau of Prisons shall notify in
			 writing any individual who has been convicted of a non-violent criminal
			 offense under Federal law that the individual has, pursuant to this Act,
			 the right to vote in an election for Federal office and to register to
			 vote in any such election, subject to section 7(c).
				(2)Date of notification
					(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required
			 under paragraph (1) shall be given on the date on which the individual—
						(i)is sentenced to serve only a term of probation by a court established by an Act of Congress; or
						(ii)is released from the custody of the Bureau of Prisons (other than to the custody of a State to
			 serve a term of imprisonment for a felony conviction).
						(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification
			 required under paragraph (1) shall be given on the date on which the
			 individual is sentenced by a State court.
					7.Relation to other laws
			(a)State laws relating to voting rightsNothing in this Act shall be construed to prohibit the States from enacting any State law which
			 affords the right to vote in any election for Federal office on terms less
			 restrictive than those established by this Act.
			(b)Certain Federal ActsThe rights and remedies established by this Act—
				(1)are in addition to all other rights and remedies provided by law; and
				(2)shall not supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C.
			 10301 et seq.) or the National Voter Registration Act (52 U.S.C. 20501 et
			 seq.).
				(c)State laws relating to voter registrationNothing in this Act shall be construed to preempt State laws relating to the timing of voter
			 registration for any election for Federal office.
			8.Federal prison funds
			(a)In generalNo State, unit of local government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal grant
			 amounts unless that person has in effect a program under which each
			 individual incarcerated in that person’s jurisdiction is notified, upon
			 release from such incarceration, of that individual’s rights under section
			 3.
			(b)State non-Compliance with notification requirementsNo State may receive or use, to construct or otherwise improve a prison, jail, or other place of
			 incarceration, any Federal grant amounts unless the State is in compliance
			 with the notification requirements under section 6(a).
			
